DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2015/0355417 to Takano et al. (“US1”).
Regarding Claim 1, US1 describes an adapter (see Figs 1, 4A-4E) for receiving a connector (130), the adapter comprising: one or more ports having a top and a bottom (opening for receiving the connector 130, shown in Figs 1, 4C-4E); and at least one anchor device (405), said one or more ports being configured to releasably receive said at least one anchor device (see [0028]), said at least one anchor device being configured to releasably interlock with the connector upon reception of the connector in said one or more ports (see [0028]), wherein the anchor device comprises a uni-body structure with a top and a bottom (see Figs 4A-4B), and the top and the bottom of the anchor device define a gap (shown between elements 410). Please note that the terms “top” and “bottom” as construed herein describe two opposite sides relative the central portion of the relevant structure. The left and right sides of the port and uni-body structure, as shown in Figs 1, 4A-4E of US1 are considered to be the top and bottom for purposes of the present claim analysis.
Regarding Claim 2, US1 describes the one or more ports comprising at least one cutout on the top (see Figs 4C-4E, where a cutout to accommodate the exterior clip piece is shown).
Regarding Claim 3, US1 describes the top and the bottom of the anchor device connected substantially at the center of the anchor device (see Figs 4A-4D, where the side portions of 405 connect the “top” and “bottom” at the depth-wise center.).
Regarding Claim 4, US1 describes the top and the bottom of the anchor device are connected substantially at the end of the anchor device (see Figs 4A-4D, where the side portions of 405 connect the “top” and “bottom” at the rear end of the anchor device).
Regarding Claim 5, US1 describes the bottom of the anchor device comprising at least one hook tip and at least one hook ramp (see structure of 410 in Fig 4D).
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/Primary Examiner, Art Unit 2874